             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

SHELAINE JORDAN COLEMAN,        *
                                *
     Plaintiff,                 *
                                *
vs.                             * CIVIL ACTION NO. 18-00279-B
                                *
ANDREW M. SAUL,                 *
Commissioner of Social Security,*
                                *
     Defendant.                 *

                            JUDGMENT

       In accordance with the Order entered on this date, it

  is hereby ORDERED, ADJUDGED, and DECREED that the decision

  of the Commissioner of Social Security denying Plaintiff’s

  claim for a period of disability and disability insurance

  benefits be AFFIRMED.

      DONE this 23rd   day of August, 2019.

                                      /s/ SONJA F. BIVINS
                                UNITED STATES MAGISTRATE JUDGE
